Citation Nr: 0633570	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, and 
if so, whether the claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 through 
December 1978.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in August 2004, the veteran submitted VA 
outpatient reports, including new progress reports, dated 
August 2004 through December 2004, as well as South Carolina 
Department of Mental Health records, dated March 1980 through 
October 1982.  However, this evidence has not yet been 
reviewed by the RO in conjunction with the veteran's claim 
and the veteran did not submit a waiver of initial review by 
the RO.  To avoid potential prejudice to the veteran, the 
evidence should first be reviewed by the Agency of Original 
Jurisdiction.  See 38 C.F.R. §§ 19.31, 20.1304 (2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, an outpatient treatment report from the 
Columbia, South Carolina VA Medical Center, dated August 
2004, indicates that the veteran is receiving Social Security 
disability income.  However, no Social Security 
Administration records are associated with the claims file.  
There is no indication in the record that the RO made any 
attempt to request such records.  The Board notes that copies 
of such records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty to 
assist notice, which must be provided to a veteran who is 
petitioning to reopen a claim, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court held that 
the VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim as well as the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a claim for service connection may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The notice letter which was provided in this case does not 
meet these requirements.  In particular, the letter did not 
specify that the prior denial of the claim for service 
connection was denied on the bases that the evidence failed 
to show hat a psychiatric disorder was incurred during active 
military service, including active duty training.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court also issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the veteran's Social 
Security Administration records.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

2.	The AMC should send a revised duty to 
assist notice informing the veteran of 
the information and evidence necessary to 
establish service connection for a 
disability, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  Specifically, the letter must 
inform the veteran that the claim was 
previously denied based on a lack of 
evidence of a mental disorder during 
service, and continuity of a mental 
disorder following discharge from 
service.  The letter should also include 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by VA, as well as notice that 
the veteran should provide any evidence 
in his possession that pertains to the 
claim.  See Quartiuccio v. Principi, 16 
Vet. App. 183 (2002); 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  Notice of the 
type of evidence necessary to establish 
an increased rating and an effective date 
in the event that service connection is 
awarded should also be provided.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the VA outpatient 
records and the South Carolina 
Department of Mental Health records 
received in August 2006, that were not 
included in the review prior to issuing 
an adverse decision.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case which takes into consideration 
all evidence received since the January 
2005 statement of the case.  The veteran 
and his representative should then be 
given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for final 
appellate review, if in order.  The 
veteran should then be afforded an 
opportunity to submit a response.  
Thereafter, the AMC should undertake any 
appropriate development of the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




